Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
2.	Claims 1-6, 8-13, 15-17, 19, 20, and 31-35 are presented for examination.  Claims 1, 6, 10, 13, 20, and 32 are amended.  Claims 7, 14, 18, and 21-30 are previously canceled.  
Response to Arguments
3.	Applicant's arguments filed 11/29/2021 have been fully considered but they are not persuasive.  Applicant argues Vos fails to disclose or suggest “the second information further comprising a scheduling allocation, the scheduling allocation comprising scheduling information of the received first information and/or using the scheduling allocation, by the user equipment, to perform soft-combining of the stored first information and the received re-transmission of at least some of the first information, as recited in claim 1” (see applicant’s remarks pgs. 7-8).  Examiner respectfully disagrees with applicant’s argument.  The messages P12 and P13 carry the same information as P11, meaning the information scheduling the initial data message D1'. Therefore messages P12 and P13 comprise "scheduling information of the received first information including information of the data transmission that was received in the first information".  The repetitions of message P1 include the same information as P11, which includes information scheduling the first message D1.  It appears that the applicant interprets the wording "the second scheduling allocation comprising scheduling information of the received first information including information of the data transmission that was received in the first information" in a way that is narrower than the actual scope of this feature. The term "scheduling information of the received first information" may be interpreted as scheduling information related to either the first control message or the first data message or both, since the "first information" comprises both the control channel and the data channel. Moreover, the term "including information of the data transmission that was received in the first information" may be interpreted as any information related to the first data message, for example the information scheduling the first data message. Vos discloses that messages P12 and P13 comprise the same scheduling information as P11 , which is the information scheduling the first D1 message, therefore Vos discloses "the second scheduling allocation comprising scheduling information of the received first information including information of the data transmission that was received in the first information".  Further, as recited in the previous office action, the UE successfully decodes the DL grant and then soft-combines and decodes the data (see at least Fig. 3 and ¶ [0058]).
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 12/13/2021 was filed compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating   obviousness or nonobviousness.
8.	Claim 1-6, 8-13, 15-17, 19, 20, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/100898 A1 by Vos et al. (hereafter referred to as Vos, provided by applicant), in view of US 2005/0037712 A1 by Rainbolt et al. (hereafter referred to as Rainbolt), further in view of US 2019/0150187 A1 by Park et al. (hereafter referred to as Park).
Regarding claim 1, Vos teaches a method comprising: 
receiving first information at the user equipment (see at least Fig. 3 (307) and ¶ [0056]; “first information” is the “initial message P1¹ and the “initial message D1¹”); 
storing at least some of the received first information at the user equipment (see at least ¶ [0056]; the UE stores the soft symbols for P1¹ and D1¹”); 
in response to incorrect decoding of at least some of the received first information by the user equipment (see at least ¶ [0056]; the UE attempts to decode the P1¹ but fails), receiving second information at the user equipment (see at least Fig. 3 (327) and ¶ [0058]; “a message D1ᶟ”), the second information comprising a hybrid automatic repeat request (HARQ) re-transmission of at least some of the first information (see at least Fig. 3 (327) and ¶ [0058]; “a message D1ᶟ”), and the second information further comprising a scheduling allocation (see at least Fig. 3 (327) and ¶ [0058]; “another message P1ᶟ”), the scheduling allocation comprising scheduling information of the received first information (see at least ¶ [0058]; the message P1ᶟ is a redundancy version of the initial message P1¹ which is the initial DL grant message); and
using the scheduling allocation, by the user equipment, to perform soft-combining of the stored first information and the received re-transmission of at least some of the first information (see at least Fig. 3 and ¶ [0058]; the UE successfully decodes the DL grant and then soft-combines and decodes the data).
Vos does not appear to expressly disclose before attempting to decode the received first information.
In the same field of endeavor, Rainbolt teaches before attempting to decode the received first information (~see at least ¶ [0002], [0004]; “In many wireless communication systems that perform block processing, it is typically necessary that .
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the decoding taught by Vos with storing before decoding as taught by Rainbolt in order to provide efficient metric storage and immunity from interference.
Vos in view of Rainbolt does not appear to expressly disclose for a pre-determined length of time.
In the same field of endeavor, Park teaches for a pre-determined length of time (see at least ¶ [0274]; “Unlike the ARQ scheme, in the HARQ scheme, when the received frame may not be demodulated, the receiver transmits the NACK message to the transmitter, but an already received frame is stored in the buffer for a predetermined time and when the frame is retransmitted, the corresponding frame is combined with the previously received frame to increase a reception success rate.”). 
It would have been obvious to one having ordinary skill in the art before the effective filing date to provide the receiver of Vos in view of Rainbolt with the pre-determined storage time taught by Park in order to transmit and receive data with high reliability and low latency.

Regarding claim 2, Vos in view of Rainbolt and Park teaches a method as set forth in claim 1.  In addition, Vos teaches wherein the first information comprises a scheduling allocation received on a control channel and a data transmission received on a data channel (see at least ¶ [0056]-[0058]).

Regarding claim 3, Vos in view of Rainbolt and Park teaches a method as set forth in claim 2.  In addition, Vos teaches wherein the incorrect decoding of at least some of the received first information comprises incorrect decoding of the scheduling allocation received on the control channel (see at least ¶ [0056]-[0058]).

Regarding claim 4, Vos in view of Rainbolt and Park teaches a method as set forth in claim 1.  In addition, Vos teaches wherein the hybrid automatic repeat request re-transmission of at least some of the first information is received in response to an absence of an acknowledgement/negative acknowledgement transmitted by the user equipment (see at least ¶ [0056]-[0058]).

Regarding claim 5, Vos in view of Rainbolt and Park teaches a method as set forth in claim 2.  In addition, Vos teaches wherein the soft combining comprises decoding the data transmission received on the data channel (see at least ¶ [0057]-[0058]).

Regarding claim 6, Vos in view of Rainbolt and Park teaches a method as set forth in claim 1.  In addition, Vos teaches wherein storing the information comprises storing information received on a certain set of frequency and domain resources (see at least ¶ [0056]-[0058]).
In the obvious combination, Rainbolt teaches the storing of the information received on the certain set of frequency and domain resources is performed independently of whether the information is intended for the user equipment (~see at least ¶ [0002], [0004]; “In many wireless communication systems that perform block processing, it is typically necessary that metrics for an entire block be stored in the receiver before demodulation/decoding procedures can be performed.”).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the decoding taught by Vos with storing before decoding as taught by Rainbolt in order to provide efficient metric storage and immunity from interference.

Regarding claim 8, Vos in view of Rainbolt and Park teaches a method as set forth in claim 1.  In the obvious combination, Park teaches wherein the user equipment is configurable between a first mode in which the method is enabled and a second mode in which the method is disabled (see at least ¶ [0319] and [0332]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to provide the receiver of Vos with the pre-determined storage time taught by Park in order to transmit and receive data with high reliability and low latency.

Regarding claim 9, Vos in view of Rainbolt and Park teaches a method as set forth in claim 8.  In the obvious combination, Park teaches wherein the method is enabled when it is detected that there is user traffic having an ultra-reliable low latency communications requirement (see at least ¶ [0469]).


Regarding claim 10, Vos teaches a method comprising:
sending first information to a user equipment (see at least Fig. 3 (307) and ¶ [0056]; “first information” is the “initial message P1¹ and the “initial message D1¹”);
in response to a detection of incorrect decoding by the user equipment of at least some of the sent first information (see at least ¶ [0056]; the UE attempts to decode the P1¹ but fails), sending second information to the user equipment (see at least ¶ [0056]-[0058]), the second information comprising a hybrid automatic repeat request re-transmission of at least some of the first information (see at least Fig. 3 (327) and ¶ [0058]; “a message D1ᶟ”), and the second information further comprising a scheduling allocation (see at least Fig. 3 (327) and ¶ [0058]; “another message P1ᶟ”), the scheduling allocation comprising scheduling information of the sent first information (see at least ¶ [0058]; the message P1ᶟ is a redundancy version of the initial message P1¹ which is the initial DL grant message).
Vos does not appear to expressly disclose before attempting to decode the received first information.
In the same field of endeavor, Rainbolt teaches before attempting to decode the received first information (~see at least ¶ [0002], [0004]; “In many wireless communication systems that perform block processing, it is typically necessary that .
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the decoding taught by Vos with storing before decoding as taught by Rainbolt in order to provide efficient metric storage and immunity from interference.
Vos in view of Rainbolt does not appear to expressly disclose for a pre-determined length of time.
In the same field of endeavor, Park teaches for a pre-determined length of time (see at least ¶ [0274]; “Unlike the ARQ scheme, in the HARQ scheme, when the received frame may not be demodulated, the receiver transmits the NACK message to the transmitter, but an already received frame is stored in the buffer for a predetermined time and when the frame is retransmitted, the corresponding frame is combined with the previously received frame to increase a reception success rate.”). 
It would have been obvious to one having ordinary skill in the art before the effective filing date to provide the receiver of Vos in view of Rainbolt with the pre-determined storage time taught by Park in order to transmit and receive data with high reliability and low latency.

Regarding claim 11, Vos in view of Rainbolt and Park teaches a method as set forth in claim 10.  In addition, Vos teaches wherein the first information comprises a scheduling allocation sent on a control channel and a data transmission sent on a data channel (see at least ¶ [0056]-[0058]).

Regarding claim 12, Vos in view of Rainbolt and Park teaches a method as set forth in claim 10.  In addition, Vos teaches wherein the hybrid automatic repeat request re-transmission of at least some of the first information is sent in response to detection of an absence of an acknowledgement/negative acknowledgement received from the user equipment (see at least ¶ [0056]-[0058]).

Regarding claim 13, Vos in view of Rainbolt and Park teaches a method as set forth in claim 10.  In addition, Vos teaches wherein sending the information comprises sending information on a certain set of frequency and domain resources independent of whether the information is intended for the user equipment (see at least ¶ [0056]-[0058]).

Regarding claim 15, Vos in view of Rainbolt and Park teaches a method as set forth in claim 10.  In the obvious combination, Park teaches wherein the user equipment is configurable between a first mode in which the method is enabled and a second mode in which the method is disabled (see at least ¶ [0319] and [0332]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to provide the receiver of Vos with the pre-determined storage time taught by Park in order to transmit and receive data with high reliability and low latency.

Regarding claim 16, Vos in view of Rainbolt and Park teaches a method as set forth in claim 10.  In the obvious combination, Park teaches wherein the method is enabled when it is detected that there is user traffic having an ultra-reliable low latency communications requirement (see at least ¶ [0469]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to provide the receiver of Vos with the pre-determined storage time taught by Park in order to transmit and receive data with high reliability and low latency.

Regarding claim 17, Vos in view of Rainbolt and Park teaches a method as set forth in claim 10.  In addition, Vos teaches wherein the scheduling allocation sent in the second information is sent on a control channel (see at least ¶ [0056]-[0058]).

Regarding claim 19, Vos in view of Rainbolt and Park teaches a non-transitory computer-readable storage medium storing instructions (see at least ¶ [0085]-[0089]) that when executed cause a processor to perform the steps of claim 1 (see rejection of claim 1 above).

Regarding claim 20, Vos teaches an apparatus comprising:
at least one processor and at least one memory including a computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to (see at least ¶ [0085]-[0089]): 
	receive first information (see at least Fig. 3 (307) and ¶ [0056]; “first information” is the “initial message P1¹ and the “initial message D1¹”);
receive a signal including first information (see at least Fig. 3 (307) and ¶ [0056]; “first information” is the “initial message P1¹ and the “initial message D1¹”);
store at least some of the received first information (see at least ¶ [0056]; the UE stores the soft symbols for P1¹ and D1¹”);
in response to incorrect decoding of at least some of the received first information by the user equipment (see at least ¶ [0056]; the UE attempts to decode the P1¹ but fails), receiving second information at the user equipment (see at least Fig. 3 (327) and ¶ [0058]; “a message D1ᶟ”), the second information comprising a hybrid automatic repeat request re-transmission of at least some of the first information (see at least Fig. 3 (327) and ¶ [0058]; “a message D1ᶟ”), and the second information further comprising a scheduling allocation (see at least Fig. 3 (327) and ¶ [0058]; “another message P1ᶟ”), the scheduling allocation comprising scheduling information of the received first information (see at least ¶ [0058]; the message P1ᶟ is a redundancy version of the initial message P1¹ which is the initial DL grant message); and
using the scheduling allocation, by the user equipment, to perform soft-combining of the stored first information and the received re-transmission of at least some of the first information (see at least Fig. 3 and ¶ [0058]; the UE successfully decodes the DL grant and then soft-combines and decodes the data).
Vos does not appear to expressly disclose before attempting to decode the received first information.
In the same field of endeavor, Rainbolt teaches before attempting to decode the received first information (~see at least ¶ [0002], [0004]; “In many wireless .
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the decoding taught by Vos with storing before decoding as taught by Rainbolt in order to provide efficient metric storage and immunity from interference.
Vos in view of Rainbolt does not appear to expressly disclose for a pre-determined length of time.
In the same field of endeavor, Park teaches for a pre-determined length of time (see at least ¶ [0274]; “Unlike the ARQ scheme, in the HARQ scheme, when the received frame may not be demodulated, the receiver transmits the NACK message to the transmitter, but an already received frame is stored in the buffer for a predetermined time and when the frame is retransmitted, the corresponding frame is combined with the previously received frame to increase a reception success rate.”). 
It would have been obvious to one having ordinary skill in the art before the effective filing date to provide the receiver of Vos in view of Rainbolt with the pre-determined storage time taught by Park in order to transmit and receive data with high reliability and low latency.

Regarding claim 31, Vos in view of Rainbolt and Park teaches a non-transitory computer-readable storage medium storing instructions (see at least ¶ [0085]- that when executed cause a processor to perform the steps of claim 10 (see rejection of claim 10 above).
9.	Claims 32-35 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Rainbolt, further in view of Vos.
Regarding claim 32, Park teaches a method comprising:
receiving a configuration message at a user equipment, the configuration message causing the user equipment to be configured in one of a first mode and a second mode (see at least ¶ [0319] and [0332]);
in response to causing the user equipment to be configured in the second mode, the method is disabled (see at least ¶ [0319] and [0332]); and
in response to causing the user equipment to be configured in the first mode,
the user equipment is configured to:
receive first information (see at least ¶ [0274], [0319] and [0332]); 
store at least some of the received first information (see at least ¶ [0274); 
in response to incorrect decoding of at least some of the received first information by the user equipment, receiving second information at the user equipment (see at least ¶ [0274), the second information comprising a hybrid automatic repeat request re-transmission of at least some of the first information (see at least ¶ [0274).
Park does not appear to expressly disclose before attempting to decode the received first information.
In the same field of endeavor, Rainbolt teaches before attempting to decode the received first information (~see at least ¶ [0002], [0004]; “In many wireless .
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the decoding taught by Park with storing before decoding as taught by Rainbolt in order to provide efficient metric storage and immunity from interference.
Park in view of Rainbolt does not appear to expressly teach the second information further comprising a scheduling allocation, the scheduling allocation comprising scheduling information of the received first information; and using the scheduling allocation, by the user equipment, to perform soft-combining of the stored first information and the received re-transmission of at least some of the first information.
 	In the same field of endeavor, Vos teaches the second information further comprising a scheduling allocation (see at least Fig. 3 (327) and ¶ [0058]; “another message P1ᶟ”), the scheduling allocation comprising scheduling information of the received first information (see at least ¶ [0058]; the message P1ᶟ is a redundancy version of the initial message P1¹ which is the initial DL grant message); and
using the scheduling allocation, by the user equipment, to perform soft-combining of the stored first information and the received re-transmission of at least some of the first information (see at least Fig. 3 and ¶ [0058]; the UE successfully decodes the DL grant and then soft-combines and decodes the data).
It would have been obvious to one having ordinary skill in the art before the effective filing date to provide the scheduling allocation of Vos with the re-transmission 

Regarding claim 33, Park in view of Rainbolt and Vos teaches a method as set forth in claim 32.  In addition, Park teaches wherein the method is enabled when it is detected that there is user traffic having an ultra-reliable low latency communications requirement (see at least ¶ [0469]).

Regarding claim 34, Park in view of Rainbolt and Vos teaches a method as set forth in claim 32.  In the obvious combination, Vos teaches wherein the first information comprises a scheduling allocation received on a control channel and a data transmission received on a data channel (see at least ¶ [0056]-[0058]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to provide the scheduling allocation of Vos with the re-transmission taught by Park in order to facilitate realizing a practical coverage gain (Vos abstract).

Regarding claim 35, Park in view of Rainbolt and Vos teaches a method as set forth in claim 34.  In the obvious combination, Vos teaches wherein the incorrect decoding of at least some of the received first information comprises incorrect decoding of the scheduling allocation received on the control channel (see at least ¶ [0056]-[0058]).
.
Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA W COSME whose telephone number is (571)270-7225.  The examiner can normally be reached on M-F 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATASHA W COSME/Primary Examiner, Art Unit 2465